DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (PGPUB 20010022698) in view of Chen et al. (PGPUB 20150185440).

Regarding claim 1, Sato discloses an optical imaging system comprising:
a first lens (L1) having a positive refractive power ([0022]) and a concave object-side surface (Figs. 1 and 2A or Figs. 4 and 5A); 
a second lens (L2); 
a third lens (L3) having a negative refractive power ([0028] and Figs. 1 and 2A or Figs. 4 and 5A)); 

a fifth lens (L5) having a refractive power and a concave image-side surface in an optical axis region of the fifth lens ([0028] and Figs. 1 and 2A or Figs. 4 and 5A)), 
wherein the first through fifth lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system ([0028] and Figs. 1 and 2A or Figs. 4 and 5A)).
Sato states that the lens system must satisfy conditions 1 and 2, which allow for the second and fifth lenses to be positive or negative ([0025]). However, Sato does not explicitly state that the second and fifth lenses are simultaneously both positive lenses.
However, Chen teaches a similar lens system having first through fifth lenses (100-150); wherein the powers are arranged +, +, -, +, + respectively (At least the first embodiment, although there are multiple embodiments with the same power arrangement, as seen in Table 1); comprising an aspheric first lens and a fifth lens that has a concave image-side surface (Tables 1 and 2).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sato with Chen such that the second and fifth lenses were positive motivated by enlarging the field of view ([0040] where Chen states that the field of view is favorably enlarged due to positive second and fifth lens elements).
Also, please see the examiner’s note section below concerning Sato and the second and fifth lens powers.

Regarding claim 2, modified Sato discloses wherein an object-side surface of the second lens is convex, and an image-side surface of the second lens is concave (At least Figs. 1 and 2A of Sato).

Regarding claim 3, modified Sato discloses wherein an object-side surface of the fourth lens is concave, and an image-side surface of the fourth lens is convex (At least Fig. 1 and Table 1 of Chen).



Regarding claim 5, modified Sato discloses further comprising a stop disposed between the second lens and the third lens (St, Fig. 1 [0021] of Sato).

Regarding claim 6, modified Sato discloses wherein an object-side surface of the third lens and an image-side surface of the third lens are aspherical (Tables 1 and 2 of Chen).

Regarding claim 7, modified Sato does not disclose wherein -6.5 < {(1/f)*(Y/tanΘ)-1}*100 < -1.0, where f is an overall focal length of the optical imaging system, Y is 1/2 of a diagonal length of the imaging plane, and e is 1/2 of a field of view of the optical imaging system. Both Sato and Chen disclose the focal length of the system and the field of view (Fig. 2C of Sato and Table 1 of Chen) and Chen teaches an image height in relation to aberration measurements (Fig. 2), but the method by which image height is measured is not specifically disclosed. 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination and total length). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the condition above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one 

Regarding claim 8, modified Sato does not explicitly disclose wherein TTL/2Y < 2.0, where TTL is a distance from the object-side surface of the first lens to the imaging plane, and 2Y is a diagonal length of the imaging plane. Both Sato and Chen provide sufficient information to determine TTL (Fig. 2A and Table 1 respectively) and Chen teaches an image height in relation to aberration measurements (Fig. 2), but the method by which image height is measured is not specifically disclosed.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination and total length). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the condition above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill to modify Sato to satisfy the condition above in order to reduce the size of the optical system.

Regarding claim 9, modified Sato discloses wherein -20.0 < R1/f < 0, where f is an overall focal length of the optical imaging system, and R1 is a radius of curvature of the object-side surface of the first lens (At least Fig. 2A of Sato where R1 = -19.747 and f = 5.89 giving -3.35).



Regarding claim 11, modified Sato discloses wherein 0.2 < f/f1 < 0.6, where f is an overall focal length of the optical imaging system, and f1 is a focal length of the first lens (Fig. 2A where f1 = 24.9 and f = 5.89 giving 0.237 and also see Chen Table 1 where f1 = 12.85 and f = 2.99 giving 0.233).

Regarding claim 12, modified Sato discloses wherein -2.5 < f/f3 < -1.5, where f is an overall focal length of the optical imaging system, and f3 is a focal length of the third lens (Table 1 of Chen where f3 = -4.96 and f = 2.99 giving -1.65, Sato discloses a value slightly outside the range where f3 = 4.56 and f = 5.89 giving 1.3, which is 0.2 from the range).

Regarding claim 13, modified Sato discloses wherein 5.0 < (t1 +t2)/t3 < 12.0, where t1 is a thickness of the first lens along an optical axis of the first lens, t2 is a thickness of the second lens along an optical axis of the second lens, and t3 is a thickness of the third lens along an optical axis of the third lens (Fig. 5A of Sato where t1 = 2.2, t2 = 1.753 and t3 = 0.6 giving 6.5 and note that Fig. 2A of Sato discloses where t1 = 1.5, t2 = 1.5 and t3 = .6 giving 5.0, which is close but not overlapping.).

Regarding claim 14, modified Sato discloses wherein 0 ≤ |n1 - n2| ≤ 0.20, where n1 is a refractive index of the first lens, and n2 is a refractive index of the second lens (Table 1 of Chen where n1 and n2 = 1.544).

	Regarding claim 15, modified Sato discloses wherein an overall focal length f of the optical imaging system is in a range of 5.9 mm to 6.3 mm (Fig. 2C of Sato shows a value of 5.89, which is 3 significant figures. Applicant’s claim language requires 2 significant figures. Converting Sato to two significant figures results in 5.9, which is the bottom of the range. Further, even without consideration of significant figures, a difference of 0.01 would be expected to have similar optical properties. Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)). 

Examiner’s Notes
The examiner would like to note that there is a reasonable rejection of claim 1 based solely on Sato. Sato’s disclosure states that the second and fifth lens may be positive or negative in [0025]. In this section Sato provides a range of powers for both lenses that are preferably maintained and includes positive powers for both lenses. While Sato does not provide an embodiment having the power arrangement +, +, -, +, +, it would have been obvious to try. There are a limited number of power arrangements based on the Sato’s disclosure. The first, third and fourth lenses have fixed powers, while the second and fifth may be either positive or negative. This gives:
1. +, +, -, +, +  
2. +, +, -, +, -
3. +, -, -, +, +
4. +, -, -, +, -  
The office’s opinion is that because there are a limited number of possible arrangements, it would be obvious to try each of them. Further, there would be a reasonable expectation of success since the optical equations to solve the system are well known. See MPEP 2143 I. E. and KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.
However, the office believes that Sato in view of Chen is a stronger rejection and has elected to use that combination instead of Sato solely, since Chen has explicitly solved the problem of this specific combination of powers.
The office suggests considering the “obvious to try” rationale above along with the combination of Sato and Chen when drafting a response to this action. The examiner would also be available for an interview to discuss this and/or other issues if the applicant feels it would expedite prosecution of the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872